MtjRdock, </., concurring: I concur in the result reached on the second issue. The general rule of the statute is that the basis for gain or loss and for depreciation shall be the cost of the property to the owner. I 'do not find that the circumstances of the acquisition of the Freeport assets by Peoples Illinois bring this case within any of the exceptions. Therefore, I agree with the result reached in this case. Perhaps the closest question presented is whether or not this transaction might not have come under section 204 (a) (7). Starting with Foshay owning all of the stock of Freeport, we find that Freeport transferred its operating assets to Peoples Illinois; Foshay received a few assets of small value and assumed the liabilities of Freeport; Foshay surrendered the Freeport stock to Freeport and Freeport was dissolved; and Peoples Illinois issued its stock and securities to Foshay but Foshay immediately passed them on to Peoples. Here there was a reorganization, since Peoples Illinois acquired substantially all of the properties of Free-port. But immediately after the transfer, an interest or control in the property did not remain in the same persons or any of them. Foshay was the sole stockholder of Freeport at the beginning, but immediately after the transaction was complete it held no stock of Peoples Illinois. I disagree with fend deem unnecessary that part of the opinion based upon the holding that the purchase of the Consumers stock was an inseparable step in the plan of reorganization of Freeport. I see two different transactions — one, the purchase by Foshay of the Consumers stock and, two, all of the subsequent things which were done by Foshay to suit its own convenience. Mellott and KeRN, JJ., agree with the above.